Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Foreign and Non-Patent Literature documents in the Information Disclosure Statement (IDS) filed 2/22/21 are not accepted as they have not been entered into the present application’s file wrapper. A child cannot take IDS documents from a parent. They have been struck-through in the 1449.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Numbers: 16289319 & 15850686, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The originally filed disclosure in both 16289319 and 15850686 does not include limitations which disclose the more broadly claimed limitations of Claims 8-14. Namely, the priority disclosures did not disclose a device with the subject matter claimed, but a transaction card with the subject matter claimed. Therefore, this subject matter is new matter and does only receives the priority date of February 22, 2021. The specification will be objected to for the same reason.

This application repeats a substantial portion of prior Application Numbers: 16289319 & 15850686, filed 2/28/2019 and 12/21/2017 respectively, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Specification
The disclosure is objected to because of the following informalities:
The subject matter of Claim 8 (the claimed materials are not on a transaction card, but on a simple device) was not disclosed by the specification. It needs to be added. Since it was claimed in the originally filed claimed material, it would not be new matter to add it. 
Appropriate correction is required.
Claim Objections
Claims 1-14 are objected to because of the following informalities: 
In each of Claims 1 and 8, the applicant claims: “a storage component of the at least one storage component”. This language is confusing. Change the “a storage component” to “a storage element” or something similar to clarify the claim language by varying the language.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10930801. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application’s claims are met, with the present applicant’s claims being broader.
Claims 1-3, 5-10, 12-16, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10243088. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application’s claims are met, with the present applicant’s claims being broader.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 8-10, 12, 13, 15, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campisi (USPGPN 20070220273).
Independent Claim 1, Campisi discloses a transaction card (abstract, ¶’s [46, 62, 64, 80, 84, 91, 92], see Figs. 1-7 and 17-28) comprising:
a transaction component for storing account data associated with the transaction card (smart chip 350 in Fig. 6 corresponding to 220 in Fig. 5, see ¶’s [46, 47, 78, 79]);
at least one storage component for storing electricity (335 of Fig. 6, ¶[335]);
at least one solar panel capable of converting light into electricity (325 of Fig. 6, ¶[79]);
a power circuit layer to receive electricity from the solar panel (components LSi Processor 360, CMOS 320, LED 340, antenna 330, transaction layer 360, switch 355); and
a power output layer to charge a storage component of the at least one storage component or a battery pack of an external device via (¶[79] describes the inductive charger system being used to charge the storage component; 345 is further described in ¶[79] to be used to electrically contact with an external power source in addition to the wireless power system in order to power the battery 335): a wireless power transfer component configured to enable the transaction card to charge the storage component or the battery pack of the external device based on the transaction card being placed proximate to the external device (¶[79] describes the inductive charger system being used to power the battery 335 in addition to the solar cell, inductive charging requires proximity), or
electrical contacts (345) configured to make contact with corresponding electrical contacts of the external device to enable transfer of power from the transaction card to the external device (as known to one having ordinary skill in the art, when a circuit, e.g. 345, is completed between battery 335 and the external device described in ¶[79], there is a transfer of power between both the source of the power supply connected to 345 and the drain of the battery 335, where the positively charged hole current flows one way and the negatively charged electron flows another way, where electron flow is opposite of how conventional current flow is depicted, thus, there is a transfer of power from the transaction card to the external device as the electrons and holes both carry power) .
Dependent Claim 2, Campisi discloses the at least one storage component comprises an ultra-thin battery (¶’s [51-53, 91] describes the size of the card as being that of a credit card, which employs a coin battery, i.e. ultra-thin battery would be something which could fit on a credit card dimensions, while ¶[79] describes this battery 335 as being a flat battery).
Dependent Claim 3, Campisi discloses the transaction component comprises at least one of: a magnetic strip,
an integrated circuit (IC) chip (smart chip is inherently an integrated circuit, see ¶’s [46, 47, 79], where ¶[45] further describes this chip having at least RAM or ROM, or ¶’s [46-48 has this chip using communication standard USB, all of which include integrated circuit chips),
a radio frequency (RF) antenna (¶’s [40, 47, 54, 76, 85, 92], using antenna 330) or
an RF identification (RFID) tag (¶[54]).
Dependent Claim 5, Campisi discloses the wireless power transfer component comprises an inductive coil (¶[79] describes the inductive charger system being used to power the battery 335, where inductive charger inherently requires an inductive coil).
Dependent Claim 6, Campisi discloses the electrical contacts are further configured to interface with a power transfer cable (as 345 demonstrates that they are connected off of the card in Fig. 6, it is clear that 345 represents a power transfer cable of the power source or recharger as described in ¶[79]).
Independent Claim 8, Campisi discloses a device (transaction card described in abstract, ¶’s [46, 62, 64, 80, 84, 91, 92], see Figs. 1-7 and 17-28), comprising:
at least one storage component for storing electricity (335 of Fig. 6, ¶[335]);
at least one solar panel capable of converting light into electricity (325 of Fig. 6, ¶[79]);
a power circuit layer to receive electricity from the solar panel (components LSi Processor 360, CMOS 320, LED 340, antenna 330, transaction layer 360, switch 355); and
a power output layer to charge a storage component of the at least one storage component or a battery pack of an external device via (¶[79] describes the inductive charger system being used to charge the storage component; 345 is further described in ¶[79] to be used to electrically contact with an external power source in addition to the wireless power system in order to power the battery 335):
a wireless power transfer component configured to enable the device to charge the storage component or the battery pack of the external device based on the device being placed proximate to the external device (¶[79] describes the inductive charger system being used to power the battery 335 in addition to the solar cell, inductive charging requires proximity), or
electrical contacts (345) configured to make contact with corresponding electrical contacts of the external device to enable transfer of power from the device to the external device (as known to one having ordinary skill in the art, when a circuit, e.g. 345, is completed between battery 335 and the external device described in ¶[79], there is a transfer of power between both the source of the power supply connected to 345 and the drain of the battery 335, where the positively charged hole current flows one way and the negatively charged electron flows another way, where electron flow is opposite of how conventional current flow is depicted, thus, there is a transfer of power from the transaction card to the external device as the electrons and holes both carry power) .


Dependent Claim 9, Campisi discloses the at least one storage component comprises an ultra-thin battery (¶’s [51-53, 91] describes the size of the card as being that of a credit card, which employs a coin battery, i.e. ultra-thin battery would be something which could fit on a credit card dimensions, while ¶[79] describes this battery 335 as being a flat battery).
Dependent Claim 10, Campisi discloses the transaction component comprises at least one of: a magnetic strip,
an integrated circuit (IC) chip (smart chip is inherently an integrated circuit, see ¶’s [46, 47, 79], where ¶[45] further describes this chip having at least RAM or ROM, or ¶’s [46-48 has this chip using communication standard USB, all of which include integrated circuit chips),
a radio frequency (RF) antenna (¶’s [40, 47, 54, 76, 85, 92], using antenna 330) or
an RF identification (RFID) tag (¶[54]).
Dependent Claim 12, Campisi discloses the wireless power transfer component comprises an inductive coil (¶[79] describes the inductive charger system being used to power the battery 335, where inductive charger inherently requires an inductive coil).
Dependent Claim 13, Campisi discloses the electrical contacts are further configured to interface with a power transfer cable (as 345 demonstrates that they are connected off of the card in Fig. 6, it is clear that 345 represents a power transfer cable of the power source or recharger as described in ¶[79]).
Independent Claim 15, Campisi discloses a transaction card (abstract, ¶’s [46, 62, 64, 80, 84, 91, 92], see Figs. 1-7 and 17-28), comprising:
a transaction component for storing account data associated with the transaction card (smart chip 350 in Fig. 6 corresponding to 220 in Fig. 5, see ¶’s [46, 47, 78, 79]);
a battery for storing electricity (335 of Fig. 6, ¶[335]);
at least one solar panel capable of converting light into electricity (325 of Fig. 6, ¶[79]);
a power circuit layer to receive electricity from the solar panel (components LSi Processor 360, CMOS 320, LED 340, antenna 330, transaction layer 360, switch 355); and
a power output layer to charge an external battery of an external device (¶[79] describes the inductive charger system being used to charge the storage component; 345 is further described in ¶[79] to be used to electrically contact with an external power source in addition to the wireless power system in order to power the battery 335) via:
a wireless power transfer component configured to enable the transaction card to charge the external battery of the external device based on the transaction card being placed proximate to the external device (¶[79] describes the inductive charger system being used to power the battery 335 in addition to the solar cell, inductive charging requires proximity), or
electrical contacts (345) configured to make contact with corresponding electrical contacts associated with the external device to enable transfer of power from the transaction card to the external device (as known to one having ordinary skill in the art, when a circuit, e.g. 345, is completed between battery 335 and the external device described in ¶[79], there is a transfer of power between both the source of the power supply connected to 345 and the drain of the battery 335, where the positively charged hole current flows one way and the negatively charged electron flows another way, where electron flow is opposite of how conventional current flow is depicted, thus, there is a transfer of power from the transaction card to the external device as the electrons and holes both carry power).
Dependent Claim 16, Campisi discloses the transaction component comprises at least one of: a magnetic strip,
an integrated circuit (IC) chip (smart chip is inherently an integrated circuit, see ¶’s [46, 47, 79], where ¶[45] further describes this chip having at least RAM or ROM, or ¶’s [46-48 has this chip using communication standard USB, all of which include integrated circuit chips),
a radio frequency (RF) antenna (¶’s [40, 47, 54, 76, 85, 92], using antenna 330) or
an RF identification (RFID) tag (¶[54]).
Dependent Claim 18, Campisi discloses the wireless power transfer component comprises an inductive coil (¶[79] describes the inductive charger system being used to power the battery 335, where inductive charger inherently requires an inductive coil).
Dependent Claim 19, Campisi discloses the electrical contacts are further configured to interface with a power transfer cable (as 345 demonstrates that they are connected off of the card in Fig. 6, it is clear that 345 represents a power transfer cable of the power source or recharger as described in ¶[79]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 8, 11, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wurmfeld et al (USPGPN 20160307089) in view of Muhs et al (USPGPN 20140327320).
Independent Claim 1, Wurmfeld teaches a transaction card (Figs. 1-4, 7-9, 12-14, & 19, at least abstract describes a dynamic transaction card) comprising:
a transaction component for storing account data associated with the transaction card (magnetic stripe 236 in ¶’s [44, 125], EMV processor 212 see ¶[111]);
at least one storage component for storing electricity (228, battery see ¶’s [121, 122]);
at least one solar panel capable of converting light into electricity (228 & 230, see ¶[123]); a power circuit layer to receive electricity from the solar panel (216, 230, 214, etc. receive power from both solar panel and battery); 
Wurmfeld fails to explicitly teach a power output layer to charge a storage component of the at least one storage component or a battery pack of an external device via: a wireless power transfer component configured to enable the transaction card to charge the storage component or the battery pack of the external device based on the transaction card being placed proximate to the external device, or electrical contacts configured to make contact with corresponding electrical contacts of the external device to enable transfer of power from the transaction card to the external device.
Muhs teaches a power output layer to charge a storage component of the at least one storage component or a battery pack of an external device via: a wireless power transfer component configured to enable the transaction card to charge the storage component or the battery pack of the external device based on the transaction card being placed proximate to the external device, or electrical contacts configured to make contact with corresponding electrical contacts of the external device to enable transfer of power from the transaction card to the external device (¶’s [150-152, 157, esp. 152, 157; see further 153-170] describes that a credit card, debit card, etc. transaction card like both Wurmfeld and the present application can be used as both a wireless power source and a wireless power destination, where a wireless power source of a card means that it would be configured to charge a battery on a receiving device if needed, and ¶’s [161, 165] describes that the card can further provide contact electrical power transfer to charge a battery of an external electronic device [connector to charge an electronic device]; analogously, Muhs further describes solar power in ¶’s [59, 99, 111, 173, 185, 200], Muhs describes an internal battery for the card in ¶[161]). One having ordinary skill in the art understands that wireless power transfer is advantageous as it reduces the chances for electrification issues (i.e. improved safety), is resistant to weathering, and is convenient for the user. One of ordinary skill in the art further understands that the use of a back-up power source like Muhs improves the convenience of users as it can extend the user’s devices. Further, one having ordinary skill in the art understands that a card size is convenient as it can fit inside one’s pocket, wallet, etc. and is light. Therefore, having a power source like Muhs’ credit card/debit card would be further convenient for users.
It would have been obvious to a one of ordinary skill in the art to modify Wurmfeld with Muhs to provide improved convenience, device life, & safety, and reduced weathering.
Dependent Claim 4, Wurmfeld teaches the wireless power transfer component comprises a near-field communications (NFC) antenna (NFC antenna described by abstract, ¶’s [46, 56, 61, 64, 65, 118]).
Independent Claim 8, Wurmfeld teaches a device (Figs. 1-4, 7-9, 12-14, & 19, at least abstract describes a dynamic transaction card), comprising:
at least one storage component for storing electricity (228, battery see ¶’s [121, 122]);
at least one solar panel capable of converting light into electricity (228 & 230, see ¶[123]); a power circuit layer to receive electricity from the solar panel (216, 230, 214, etc. receive power from both solar panel and battery); 
Wurmfeld fails to explicitly teach a power output layer to charge a storage component of the at least one storage component or a battery pack of an external device via: a wireless power transfer component configured to enable the transaction card to charge the storage component or the battery pack of the external device based on the transaction card being placed proximate to the external device, or electrical contacts configured to make contact with corresponding electrical contacts of the external device to enable transfer of power from the transaction card to the external device.
Muhs teaches a power output layer to charge a storage component of the at least one storage component or a battery pack of an external device via: a wireless power transfer component configured to enable the transaction card to charge the storage component or the battery pack of the external device based on the transaction card being placed proximate to the external device, or electrical contacts configured to make contact with corresponding electrical contacts of the external device to enable transfer of power from the transaction card to the external device (¶’s [150-152, 157, esp. 152, 157; see further 153-170] describes that a credit card, debit card, etc. transaction card like both Wurmfeld and the present application can be used as both a wireless power source and a wireless power destination, where a wireless power source of a card means that it would be configured to charge a battery on a receiving device if needed, and ¶’s [161, 165] describes that the card can further provide contact electrical power transfer to charge a battery of an external electronic device [connector to charge an electronic device]; analogously, Muhs further describes solar power in ¶’s [59, 99, 111, 173, 185, 200], Muhs describes an internal battery for the card in ¶[161]). One having ordinary skill in the art understands that wireless power transfer is advantageous as it reduces the chances for electrification issues (i.e. improved safety), is resistant to weathering, and is convenient for the user. One of ordinary skill in the art further understands that the use of a back-up power source like Muhs improves the convenience of users as it can extend the user’s devices. Further, one having ordinary skill in the art understands that a card size is convenient as it can fit inside one’s pocket, wallet, etc. and is light. Therefore, having a power source like Muhs’ credit card/debit card would be further convenient for users.
It would have been obvious to a one of ordinary skill in the art to modify Wurmfeld with Muhs to provide improved convenience, device life, & safety, and reduced weathering.
Dependent Claim 11, Wurmfeld teaches the wireless power transfer component comprises a near-field communications (NFC) antenna (NFC antenna described by abstract, ¶’s [46, 56, 61, 64, 65, 118]).
Dependent Claim 15, Wurmfeld teaches a transaction card (Figs. 1-4, 7-9, 12-14, & 19, at least abstract describes a dynamic transaction card), comprising:
a transaction component for storing account data associated with the transaction card (magnetic stripe 236 in ¶’s [44, 125], EMV processor 212 see ¶[111]);
a battery for storing electricity (228, battery see ¶’s [121, 122]);
at least one solar panel capable of converting light into electricity (228 & 230, see ¶[123]); a power circuit layer to receive electricity from the solar panel (216, 230, 214, etc. receive power from both solar panel and battery);
Wurmfeld fails to explicitly teach a power output layer to charge a storage component of the at least one storage component or a battery pack of an external device via: a wireless power transfer component configured to enable the transaction card to charge the storage component or the battery pack of the external device based on the transaction card being placed proximate to the external device, or electrical contacts configured to make contact with corresponding electrical contacts of the external device to enable transfer of power from the transaction card to the external device.
Muhs teaches a power output layer to charge a storage component of the at least one storage component or a battery pack of an external device via: a wireless power transfer component configured to enable the transaction card to charge the storage component or the battery pack of the external device based on the transaction card being placed proximate to the external device, or electrical contacts configured to make contact with corresponding electrical contacts of the external device to enable transfer of power from the transaction card to the external device (¶’s [150-152, 157, esp. 152, 157; see further 153-170] describes that a credit card, debit card, etc. transaction card like both Wurmfeld and the present application can be used as both a wireless power source and a wireless power destination, where a wireless power source of a card means that it would be configured to charge a battery on a receiving device if needed, and ¶’s [161, 165] describes that the card can further provide contact electrical power transfer to charge a battery of an external electronic device [connector to charge an electronic device]; analogously, Muhs further describes solar power in ¶’s [59, 99, 111, 173, 185, 200], Muhs describes an internal battery for the card in ¶[161]). One having ordinary skill in the art understands that wireless power transfer is advantageous as it reduces the chances for electrification issues (i.e. improved safety), is resistant to weathering, and is convenient for the user. One of ordinary skill in the art further understands that the use of a back-up power source like Muhs improves the convenience of users as it can extend the user’s devices. Further, one having ordinary skill in the art understands that a card size is convenient as it can fit inside one’s pocket, wallet, etc. and is light. Therefore, having a power source like Muhs’ credit card/debit card would be further convenient for users.
It would have been obvious to a one of ordinary skill in the art to modify Wurmfeld with Muhs to provide improved convenience, device life, & safety, and reduced weathering.
Dependent Claim 17, Wurmfeld teaches the wireless power transfer component comprises a near-field communications (NFC) antenna (NFC antenna described by abstract, ¶’s [46, 56, 61, 64, 65, 118]).
Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Campisi (USPGPN 20070220273) in view of Loewidt (USPGPN 20040041711)
Dependent Claims 7, 14, and 20, Campisi is silent to the at least one solar panel is on a first side of the transaction card, and wherein the transaction card further comprises: at least one other solar panel on a second side of the transaction card.
Loewidt teaches the at least one solar panel is on a first side of the transaction card, and wherein the transaction card further comprises: at least one other solar panel on a second side of the transaction card (card 100 shown in Figs. 1A-2C, see element 110 on side A, and 120 on side B, ¶’s [120, 121, 133, 134]). Loewdit teaches this configuration serves to improve the reliability of the circuit (extra solar cell on opposite side improves the chances of solar generation regardless is the card has one face or the other face exposed thus the energy cell 130 is more reliably charged for functions, see ¶’s [06, 134])
It would have been obvious to a person having ordinary skill in the art to modify Campisi with Loewidt to provide improved reliability.
Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wurmfeld in view of Muhs, further in view of Loewidt (USPGPN 20040041711)
Dependent Claims 7, 14, and 20, Wurmfeld is silent to the at least one solar panel is on a first side of the transaction card, and
wherein the transaction card further comprises:
at least one other solar panel on a second side of the transaction card.
Loewidt teaches the at least one solar panel is on a first side of the transaction card, and wherein the transaction card further comprises: at least one other solar panel on a second side of the transaction card (card 100 shown in Figs. 1A-2C, see element 110 on side A, and 120 on side B, ¶’s [120, 121, 133, 134]). Loewdit teaches this configuration serves to improve the reliability of the circuit (extra solar cell on opposite side improves the chances of solar generation regardless is the card has one face or the other face exposed thus the energy cell 130 is more reliably charged for functions, see ¶’s [06, 134])
It would have been obvious to a person having ordinary skill in the art to modify Wurmfeld in view of Muhs with Loewidt to provide improved reliability.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Relating to Power transfer to/from cards except solar:
US-20130285593-A1 OR US-20130137367-A1 OR US-20130203345-A1 OR US-20150186870-A1 OR US-20140327320-A1
US-5206495-A OR US-8792939-B2 OR US-8879986-B2
Relating to cards with power transfer to/from cards except solar:
US-4843224-A OR US-6297789-B1 OR US-7543156-B2 OR US-7917769-B2 OR US-9324071-B2 OR US-10846682-B2 OR US-9747539-B1 OR US-10002318-B1 OR US-10095969-B2 OR US-10223630-B2 OR US-11227204-B2 OR US-10867230-B2 OR US-5206495-A
US-20020116330-A1 OR US-20080173717-A1 OR US-20140026213-A1 OR US-20070220273-A1 OR US-20090201128-A1 OR US-20090159713-A1 OR US-20090240625-A1 OR US-20160204660-A1 OR US-20210035087-A1 OR US-20180165563-A1 OR US-20180165562-A1 OR US-20180365545-A1 OR US-20190156171-A1 OR US-20210081742-A1 OR US-20150220913-A1
Relating to cards with power transfer to/from cards except solar
(US-4797542-A OR US-4812634-A OR US-4918631-A OR US-8025226-B1 OR US-8370254-B1 OR US-8820638-B1 OR US-4843224-A OR US-6297789-B1 OR US-7543156-B2 OR US-7917769-B2
US-20080067247-A1 OR US-20020116330-A1 OR US-20080173717-A1 OR US-20140026213-A1 OR US-20070220273-A1 OR US-20090201128-A1
Transaction/Smart Cards with solar panels
US-4668314-A OR US-4742351-A OR US-4749982-A OR US-4754418-A OR US-4797542-A OR US-4801787-A OR US-4812634-A OR US-4864109-A OR US-4868376-A OR US-4918631-A OR US-5146068-A OR US-5484997-A OR US-5539819-A OR US-5585787-A OR US-5627355-A OR US-5679939-A OR US-5777903-A OR US-5834747-A OR US-5907142-A OR US-5939699-A OR US-6019284-A OR US-6079621-A OR US-6308890-B1 OR US-6325284-B1 OR US-6402039-B1 OR US-6561430-B2 OR US-6631849-B2 OR US-6739505-B2 OR US-6764005-B2 OR US-6966497-B1 OR US-7083094-B2 OR US-7090123-B2 OR US-7155416-B2 OR US-7163153-B2 OR US-7191952-B2 OR US-7334732-B2 OR US-7357331-B2 OR US-7530495-B2 OR US-7591416-B2 OR US-7681232-B2 OR US-7806320-B2 OR US-7828207-B2 OR US-7975927-B1 OR US-7988044-B2 OR US-8025226-B1 OR US-8276823-B2 OR US-8370254-B1 OR US-8490875-B2 OR US-8628021-B2 OR US-8632005-B2 OR US-8820638-B1 OR US-9177133-B1 OR US-9654470-B2 OR US-10643046-B2 OR US-9978058-B2 OR US-10510070-B2 OR US-10332102-B2 OR US-10402818-B2 OR US-10380581-B2 OR US-9965632-B2 OR US-10089471-B2 OR US-10380471-B2 OR US-10083438-B2 OR US-10147085-B2 OR US-10275763-B2 OR US-10417631-B2 OR US-10600048-B2 OR US-10706409-B2 OR US-10949835-B2 OR US-10482453-B2 OR US-10657518-B2 OR US-10891619-B2 OR US-10002318-B1 OR US-10095969-B2 OR US-10223630-B2 OR US-10867230-B2 OR US-11227204-B2 OR US-10097053-B2 OR US-10453052-B2 OR US-10657520-B2 OR US-10713648-B2 OR US-10902413-B2 OR US-10990962-B2 OR US-11164177-B2 OR US-10438191-B2 OR US-10579990-B2 OR US-11188908-B2 OR US-10614446-B2 OR US-11037134-B2 OR US-10762502-B1 OR US-11055593-B1 OR US-11366995-B2 OR US-10825017-B1 OR US-11055683-B1 OR US-11461749-B2 OR US-4843224-A OR US-5889267-A OR US-7440771-B2 OR US-7584153-B2 OR US-7580898-B2 OR US-7641124-B2 OR US-7543156-B2 OR US-7917769-B2 OR US-9324071-B2 OR US-10846682-B2 OR US-8082575-B2 OR US-8499334-B2 OR US-9747539-B1
US-20020003169-A1 OR US-20020088863-A1 OR US-20020190121-A1 OR US-20030019942-A1 OR US-20040041711-A1 OR US-20040238625-A1 OR US-20040251303-A1 OR US-20050194452-A1 OR US-20060289632-A1 OR US-20070189581-A1 OR US-20070220272-A1 OR US-20080067247-A1 OR US-20090159694-A1 OR US-20110017837-A1 OR US-20110028184-A1 OR US-20110147461-A1 OR US-20120024945-A1 OR US-20120280037-A1 OR US-20120284121-A1 OR US-20120286035-A1 OR US-20140327320-A1 OR US-20160021107-A1 OR US-20190080127-A1 OR US-20160307089-A1 OR US-20160307082-A1 OR US-20160307189-A1 OR US-20170109743-A1 OR US-20170109729-A1 OR US-20160306977-A1 OR US-20170109532-A1 OR US-20160308371-A1 OR US-20170046687-A1 OR US-20180189776-A1 OR US-20190026728-A1 OR US-20190114621-A1 OR US-20190385150-A1 OR US-20200175499-A1 OR US-20200294030-A1 OR US-20170154328-A1 OR US-20200082380-A1 OR US-20200234281-A1 OR US-20180165563-A1 OR US-20180165562-A1 OR US-20180365545-A1 OR US-20190156171-A1 OR US-20210081742-A1 OR US-20180191205-A1 OR US-20190027976-A1 OR US-20190245391-A1 OR US-20200083758-A1 OR US-20210359555-A1 OR US-20190114623-A1 OR US-20190213579-A1 OR US-20190333047-A1 OR US-20190385149-A1 OR US-20200034826-A1 OR US-20200302427-A1 OR US-20220019999-A1 OR US-20190139027-A1 OR US-20190370782-A1 OR US-20190220719-A1 OR US-20200019962-A1 OR US-20200027077-A1 OR US-20200210993-A1 OR US-20210209438-A1 OR US-20210326671-A1 OR US-20220284255-A1 OR US-20210326842-A1 OR US-20210326824-A1 OR US-20220005024-A1 OR US-20220270076-A1 OR US-20220284252-A1 OR US-20220147958-A1 OR US-20020116330-A1 OR US-20040171406-A1 OR US-20040242270-A1 OR US-20060287964-A1 OR US-20070100754-A1 OR US-20070136211-A1 OR US-20070208671-A1 OR US-20070241201-A1 OR US-20070241183-A1 OR US-20080308641-A1 OR US-20070220273-A1 OR US-20090201128-A1 OR US-20090164381-A1 OR US-20090164380-A1 OR US-20090187507-A1 OR US-20090240625-A1 OR US-20160204660-A1 OR US-20210035087-A1 OR US-20060161789-A1 OR US-20120066740-A1 or CN-212849933-U or CN-212849933-U
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/      	Primary Examiner, Art Unit 2859